Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,10, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0240327 (“Lambrecht” or “L”).
Regarding claim 1, L teaches a communication device (100 of fig 4), comprising: a millimetre wave antenna arrangement (421+422) comprising a distributed millimetre wave antenna radiating element (422) and a corresponding fixed millimetre wave antenna radiating element (421); a Radio Frequency Integrated Circuit (102); a first substrate (440, together with the bottom, left side and top of housing 410), wherein the fixed millimeter wave antenna radiating element is arranged together with the Radio Frequency Integrated Circuit on the first substrate (102 and 421 are located together on the substrate comprising 440 and the bottom, left side and top of housing 410), a second substrate (the right side of housing 410), spaced apart from the first substrate (there is distance between portions of the right side of 410 and other sides of 410 and between the right side of 410 and 440), the second substrate is connected directly to the first substrate by a flexible transmission line (412 connects the right side of 410 with 440, by connecting 422 to 440, since 422 is connected to the right side of 410, as shown), wherein the distributed millimetre wave antenna radiating element is arranged on the second substrate (422 is arranged on the right side of 410, as shown); and a switching arrangement (that of 102, as implied by 0032 and 0035-0041) configured to selectively connect the fixed millimetre wave antenna radiating element to the Radio Frequency Integrated Circuit or the distributed millimetre wave antenna radiating element to the Radio Frequency Integrated Circuit (as implied by 0032 and 0035-0041), and the switching arrangement is configured to selectively connect the distributed millimeter wave antenna radiating element to the Radio Frequency Integrated Circuit by the flexible transmission line (as implied by 0032 and 0035-0041).
Regarding claim 2, L teaches a housing (410) accommodating the millimetre wave antenna arrangement, the Radio Frequency Integrated Circuit, the switching arrangement (as shown), and a processing unit (see 0015), wherein the Radio Frequency Integrated Circuit is connected to the processing unit (the point of providing computing devices like those described in 0015 with a radio is to communicate data to a from the computing processors).
Regarding claim 3, L fails to teach that the the processing unit comprises a baseband processor on a main Printed Circuit Board. However, it was old and well known to employ baseband processors on the same board as an RFIC. To do so would have been nothing more than the simple substitution of one known means of processing a baseband for the RFIC.
Regarding claim 4, L teaches that the main Printed Circuit Board (440) is spaced apart from the first and second substrates (that must be supporting 421 and 422)(as shown in fig 4).
Regarding claim 5, L teaches that the millimetre wave antenna arrangement comprises a plurality of distributed millimetre wave antenna radiating elements including the distributed millimetre wave antenna radiating element, and a plurality of corresponding fixed millimeter wave antenna radiating elements including the fixed millimetre wave antenna radiating element (421 and 422 are arrays).
Regarding claim 6, L fails to teach that the millimetre wave antenna arrangement comprises a plurality of second substrates including the second substrate, the plurality of second substrates being spaced apart from one another, and wherein each second substrate is provided with at least one distributed millimetre wave antenna radiating element, and each second substrate is connected with the first substrate by one of a plurality of flexible transmission lines including the flexible transmission line.
However, it was old and well-known that elements of an array can be supported on separated substrates and given their own transmission lines.
Thus, it would have been obvious to provide as claimed above. 
To do so would have been nothing more than the simple substitution of one means of support for another ubiquitous means.
Regarding claim 7, L teaches that the distributed millimetre wave antenna radiating element is connected to the switching arrangement by the flexible transmission line (411 and 412 are flexible).
Regarding claim 10, L teaches that the switching arrangement is arranged on the first substrate (the switching occurs before the signal is sent to 421 and 422).
Regarding claim 16, L teaches that the processing unit is configured to control the switching arrangement to connect a distributed millimetre wave antenna radiating element and disconnect a fixed millimetre wave antenna radiating element when a change of a user scenario is detected (0032 and 0035 to 0041).
Regarding claim 17, L operates for blocking in general (0032 and 0035 to 0041) and so would operate when the change of the user scenario is the blocking of the fixed millimetre wave antenna radiating element by the user’s hand or body.
Regarding claim 18, L operates for changes in general (0032 and 0035 to 0041) and so would operate when the change of the user scenario is the change of the orientation of the fixed millimetre wave antenna radiating element in relation to a base station antenna to which the communication device connects.
Regarding claims 19, the device of claim 17 would perform the methods claimed thereby. 
Regarding claim 20, the device of claim 17 would perform the method claimed thereby. It would have been obvious to provide program code to perform the same. The motivation would have been to employ a ubiquitous programmable processor to perform L’s signal assessment and switching.
Regarding claim 21, L teaches that the second substrate is not configured with any integrated circuits (the right side of 410 has no integrated circuits).
Regarding claim 22, L teaches that when the fixed millimetre wave antenna radiating element is connected to the Radio Frequency Integrated Circuit, the distributed millimetre wave antenna radiating element is not connected to the Radio Frequency Integrated Circuit (as implied by 0032 and 0035-0041; and when the distributed millimetre wave antenna radiating element is connected to the Radio Frequency Integrated Circuit, the fixed millimetre wave antenna radiating element is not connected to the Radio Frequency Integrated Circuit (as implied by 0032 and 0035-0041).
Regarding claim 23, L teaches that the second substrate is not configured with any integrated circuits (the right side of 410 has no integrated circuits).
Regarding claim 24, L teaches that the second substrate is not configured with any integrated circuits (the right side of 410 has no integrated circuits). 

Allowable Subject Matter
Claim 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the updated grounds of rejection. Applicant argues that G fails to teach antenna on a PCB with an RF module. However, G was relied upon for the teaching that it was old to place antennas on the same PCB as signal sources. Signal sources include RF modules, but other sources as well.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845